     Case 2:19-cv-00989-KJD-VCF Document 33 Filed 12/04/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10

11    RICHARD BANDA,                                  Case No. 2:19-cv-00989-KJD-VCF
12                      Petitioner,                   ORDER
13           v.
14    HIGH DESERT STATE PRISON, et al.,
15                      Respondent.
16

17          Respondents having filed a motion for enlargement of time (second request) (ECF No.

18   32), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (second

20   request) (ECF No. 32) is GRANTED. Respondents will have up to and including January 8,

21   2021, to file and serve a response to the second amended petition (ECF No. 27).

22          DATED: December 4. 2020.
23                                                              ______________________________
                                                                KENT J. DAWSON
24                                                              United States District Judge
25

26

27

28
                                                     1
